'WiNBORNE, J.
The record fails to show that at the time of and in respect to the collision out of which the death of plaintiff’s intestate arose, the defendant John Paul McIntosh, the driver of the truck, was the agent or servant of, or about the business of the defendant J. C. McIntosh. The case does not come within the doctrine of respondeat *467superior. Therefore, motion of defendant J. C. McIntosh for judgment as of nonsuit should have been allowed on the authority of Liverman v. Cline, 212 N. C., 43, 192 S. E., 849, where the doctrine of respondeat superior is appropriately stated, and the applicable authorities are assembled.
As to the defendant J. C. McIntosh, the judgment below is
Eeversed.